Case 1:19-cv-10092-DJC Document11 Filed 03/29/19 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

JOHN MARSHALL MANTEL,
Plaintiff

V.

INTERNET ROI, INC.
Defendant

Docket No: 19-10092

 

RULE 7.1 DISCLOSURE STATEMENT

Pursuant to Federal Rule of Civil Procedure 7.1, Defendant, Internet ROL, Inc., states that:

(i) Defendant has no parent corporation; and (ii) no publicly held corporation owns 10% or more

of an ownership interest in Defendant.

Dated: March 29, 2019.

Respectfully submitted,
Internet ROI, Inc.,
By its attorneys,

/s/ Robert F. Lynch, Jr.

Jenifer M. Pinkham, Esquire (BBO #658031)
Robert F. Lynch, Jr., Esquire (BBO #696362)
PHIFER PINKHAM, LLC

1900 Crown Colony Drive, Suite 309
Quincy, MA 02169

617-409-7409

617-479-1199

jpinkham@pandpllc.com
rlynch@pandpllc.com
Case 1:19-cv-10092-DJC Document11 Filed 03/29/19 Page 2 of 2

CERTIFICATE OF SERVICE

Thereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic filing (NEF)

and paper copies will be sent to those indicated as non-registered participants on March 29,
2019.

/s/ Robert F. Lynch Jr.
Robert F. Lynch Jr.
